DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 31-43, are objected to because of the following informalities:  
Claim 31, should be rewritten as follows:
“A method performed by a computer for generating a training dataset, the method comprising: 
by the computer, an image group, the image group including images of an object and a visual marker plate, the images taken from a plurality of viewpoints, the visual marker plate including augmented reality visual markers and a plate area, at least one image showing a base portion of the object at least partially located within the plate area; the computer recognizing the visual marker in the acquired image group; 
utilizing, by the computer, the recognized visual marker to acquire object information which is associated with the visual marker; 
by the computer, a bounding box for the object based at least in part on the acquired object information; 
by the computer, a reconstructed image group from the acquired image group using the bounding box, the visual marker plate concealed in the reconstructed image group; 
correlating posture information and position information of the object presumed from the image, the object information and information of the bounding box with the image; and 
registering the reconstructed image group as part of the training dataset.” Appropriate correction is required. Claims 32-43, are objected based on their dependency on the objected base claim.
Claim 34, is further objected to because of the following informalities:  In claim 34, lines 3 and 4, recites “using” respectively. Examiner suggests to replace “using” with “utilizing”.  Appropriate correction is required.


Allowable Subject Matter
Claims 44-50, are allowed.
Claims 31-43, would be allowable by overcoming the objections set forth above

Reasons for Allowance
Regarding independent claims 33, and 44, (and their respective dependent claims), Shreve (US PGPUB 2019/0130219 A1) reference discloses a system and method using augmented reality (AR) for efficient collection of training data for machine learning. Wellman (US PGPUB 2016/0167228 A1) reference discloses robotic arms may be utilized to grasp inventory items within an inventory system.  Information about 
Regarding independent claim 50, Shreve (US PGPUB 2019/0130219 A1) reference discloses a system and method using augmented reality (AR) for efficient collection of training data for machine learning. Wellman (US PGPUB 2016/0167228 A1) reference discloses robotic arms may be utilized to grasp inventory items within an inventory system.  Information about an inventory item to be grasped can be detected and used to determine a grasping strategy in conjunction with information from a database.  Instructions for grasping an inventory item can be generated based on the detected 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clayton (US PGPUB 2017/0236013 A1) reference discloses a system for procedurally synthesizing a training dataset for training a machine-learning model.
Blumberg (US PGPUB 2013/0345873 A1) reference discloses a robot operation and training.  More specifically, various embodiments relate to the acquisition, organization, and use of task-related information by industrial robots to facilitate performance of tasks in an autonomous manner.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims objections as being set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633